Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 7/15/2019.  

Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-9 and 12-15) in the reply filed on 9/9/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how a sensor element can be merely “arranged” to convert an electromagnetic property to an electrical signal.  A sensor element would need to be configured or configured and arranged to do so because a sensor element not configured to perform the function cannot be arranged to somehow perform the function.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is not clear how the claim further limits the previously recited limitations of claim 1.  Applicant may cancel the 

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US PG Pub 2008/0092641) in view of Discenzo (US PG Pub 2008/0041141).

Regarding claims 1 and 15, Cahill discloses:
An aircraft landing gear assembly comprising: an axle (15) having an axis;  5a wheel (12) rotatably mounted on the axle to rotate about the axis; a brake arranged to selectively exert a braking torque on the wheel about the axis (see fig 1); a brake anchor structure (20) having a substantially fixed position relative to the axle; a brake reaction linkage (see fig 4A, refs 22 and 31) that mechanically couples the brake to the brake anchor structure; and  10a sensor (54) comprising a sensor element arranged to detect a change in one or more physical properties of a component of the brake reaction linkage in order to determine a stress in the component due to the braking torque (see fig 4A).  Cahill does not disclose:
 wherein the sensor element does not contact the component.


Regarding claim 2, Cahill as modified discloses:
The landing gear assembly of claim 1, wherein the sensor element is arranged to convert an electromagnetic property to an electrical signal (see Discenzo paragraph 0054).

Regarding claim 3, Cahill as modified discloses:
The landing gear assembly of claim 2, wherein the sensor element is a light transducer (see Discenzo paragraph 0054).

Regarding claim 4, Cahill as modified discloses:
The landing gear assembly of claim 2, wherein the sensor element is arranged to detect a magnetic field (see Discenzo paragraph 0054).

Regarding claim 5, Cahill as modified discloses:
The landing gear assembly of claim 1, wherein the sensor is an interferometer (see Discenzo paragraph 0054). 

Regarding claim 6, Cahill as modified discloses:


Regarding claim 7, Cahill as modified discloses:
The landing gear assembly of claim 6, wherein the sensor is arranged on a radially inner 30or radially outer surface of the torque tube (as modified, the sensor of Discenzo would be on the outer surface of the torque tube of Cahill).

Regarding claim 8, Cahill as modified discloses:
The landing gear assembly of claim 6, wherein the sensor is arranged proximate to an end of the torque tube where the torque tube connects to a brake housing (see at least Cahill fig 4A).

Regarding claim 9, Cahill as modified discloses the landing gear assembly of claim 6, but does not specifically disclose the sensor being arranged on a bracket arranged adjacent to the torque tube.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to mount the sensor of Discenzo on a bracket adjacent the torque tube for the purpose of having a means to mount the sensor of Discenzo on the arrangement of Cahill.

Regarding claim 12, Cahill as modified discloses:
The landing gear assembly of claim 1, further comprising a stack of brake discs (see Cahill fig 4A).

Regarding claim 13, Cahill as modified discloses the landing gear assembly of claim 12, but does not specifically disclose.  The examiner takes Official Notice that It would have been obvious to one of 

Regarding claim 14, see the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644